 In theMatter ofTHE DEWEY-ST-IEPARD BOILER CO., INC., EMPLOYERandPERU EMPLOYEES ASSOCIATION,PETITIONERCase No. 13-R-4286.-Decided June 18,1947Mr. Guy D. Arnold,of Peru, Ind., for the Employer.Mr. William D. Bennett,of Peru, Ind., for the Petitioner.Mr. Robert Kirkwood,of Indianapolis, Ind., andMr. Elvis Swan,.of Fort Wayne, Ind., for the Intervenor.Mr. Roy 0. Goldin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Peru,Indiana, on April 30, 1947, before Gustaf B. Erickson, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed.At the hearing the Intervenormoved to dismiss the petition on the grounds, in effect, that the Pe-titioner is not a labor organization within the meaning of the Act,and that the Intervenor's contractual relationship with the Employerbars a present determination of representatives.The hearing officerreferred these motions to the Board for ruling thereon.For reasonsstated hereinafter, these motions are denied.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS OF FACT1.THE BUSINESS OF TILE EMPLOYERThe Dewey.-Shepard Boiler Co., Inc., a corporation, is engaged inthe manufacture of steel boilers and water heaters at its Peru, Indiana,plant.During the year 1946, the Employer purchased raw materialsvalued at approximately $38,000, of which more than 50 percentrepresented shipments to its plant from sources outside the State ofIndiana.During the same period, the Employer sold finished prod-ucts valued at approximately $85,000, over 50 percent of which repre-sented shipments to points outside the State.74 N L.R. B., No. 40.200 THE DEWEY-SHEPARD BOILER CO., INC.201The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDThe Petitioner is an unaffiliated labor organization, claiming torepresent employees of the Employer.'United Electrical, Radio and Machine Workers of America and itsLocal 925, herein called the Intervenor, are labor organizations affili-ated with the Congress of Industrial Organizations, claiming to repre-sent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer has refused to recognize either the Petitioner or theIntervenor as the exclusive bargaining representative of employeesof the Employer until either is certified by the Board in an appro-priate unit.On December 22, 1945, the Employer and the Intervenor enteredinto a collective bargaining agreement which provided,inter alia,thatitwas to remain in full force and effect for a period of 1 year and wasthereafter to be continued for a similar period unless notice of termi-nation was given by either party at least 30 days before December 22,1946.On March 22, 1946, the contract was opened for wage negotia-tions in accordance with its terms and as a result new wage scaleswere embodied in the contract.On December 10, 1946, because of animpending shut-down the Employer and Intervenor executed a memo-randum of agreement providing that "the labor agreement dated De-cember 22, 1945, shall continue in full force and effect for such time asthe plant is down for reconversion.Negotiations of a new contractshall be started at such time as production is again in effect."Theplant closed on December 23, 1946 2 On March 6, 1947, the Petitionerwrote to the Employer, requesting recognition as the bargaining agentof its employees, and on March 10, 1947, filed its petition herein. OnMarch 15, 1947, the Employer notified its employees to return to workupon the reopening of the plant, and on March 17, commenced opera-tions again.IAs previously noted,the Intervenor moved to dismiss the petition on the ground thatthe Petitioner is not a labor organization within the meaning of the ActWe find no meritin this contentionAlthough the Petitioner is newly formed and does not yet have a con-stitution and by laws,the record discloses that it has applied for a State charter,that itwas organized for the purpose of bargaining collectively in behalf of employees of the unitsought herein,that it has obtained authorization cards from the Employer's employeesand that it has held membership meetings at which officers have been elected In view ofthe foregoing,we find that the Petitioner is a labor organization within the meaning ofSection 2 (5) of the Act SeeMatter of Ripley Manufacturing Company,72 N L R B.559 ;Matter of Gielow Incorporated,60 N. L R.B. 1477, andMatter of Air ReductionSales Company,58 N L. R. B 5228The record discloses that the shut-down was caused by a shortage of raw materials andthe installation of new type machinery to improve the Employer's operations. 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing, the Intervenor contended that the contract andmemorandum of agreement are currently in effect and constitute abar to a present determination of representatives.The Employer,however, took the position that under the terms of the memorandum ofagreement, dated December 10, 1946, the contract was to expire uponthe reopening of the plant and that it did thereafter expire when theplant reopened on March 17, 1947.We are of the opinion that there is no contractual bar to this pro-ceeding.It is clear from the terms of the memorandum of agreementthat the contract was to be extended only for such time as the plantwas down for reconversion and inasmuch as the plant reopened onMarch 17, 1947, there is currently no contract in effect which may bara.current determination of representatives.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act. 3IV.Tl-TEAPPROPRIATE UNITWe find, in accordance with the agreement of all the parties, thatall production and maintenance employees of the Employer, exclud-ing office and clerical employees, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend such ac-tion, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESThe parties are in disagreement with respect to the eligibility to^vote of five individuals who were employed by the Employer at thetime the plant shut clown.The Employer and the Petitioner assertthat they are "temporarily laid off employees" and therefore are eli-gible to participate in the election.The Intervenor takes the posi-tion that their status is too indefinite and that therefore they shouldnot be permitted to vote.The record discloses that the Employer reopened its plant, on March17, 1947, with 11 employees and that the 5 individuals mentionedabove were among those notified to return.Upon the basis of senior-ity, these individuals would have been entitled to immediate employ-3At the hearing, the Intervenor contended that the Petitioner had failedtomake ashowing of representation and that such evidence was essential to the hearingThehearing officer properly refused to permit the introduction of evidence on this matterThe Board has frequently held that the matter of showing of representation is purely anadministrativeone and isnot the subject of inquiry at a heaungSeeMatter of 0 D.Jennings&Company,68 N L R B 516;Matter of Salisbury Axle Division,Spicer Mana-factnrang Corporation,69 N L R B 658,andMatter of Perfection Garment Company,72 N. L.R. B 210. Moreover,we are administratively satisfied as to the adequacy of thePetitioner's showing. THE DEWEY-SHEPARD BOILER CO., INC.203ment, but because they were apparently unwilling to relinquish theiremployment elsewhere, they waived their seniority in favor of otheremployees and did not return. 4Although these individuals are stilllisted as employees on the records of the Employer and the Employerstated that it intends to recall them as soon as raw materials becomeavailable, it would appear that the return of these individuals ishighly speculative.That this is so stems from the fact that the Em-ployer indicated that he had no assurance from these individuals thatthey would return to work if again requested to do so and from thefurther fact that the Employer was unable to predict if and when itwould obtain the additional raw materials. In view of the foregoingand based upon the entire record, we find that the individuals con-cerned are ineligible to vote in the election directed herein.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with The Dewey-Shepard BoilerCo., Inc., Peru, Indiana, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, and to our determination in Section V,s upi°a,amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or tempor-arily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but ex-cluding those employees who have since quit or been discharged forcause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby Peru Employees Association or by United Electrical, Radio andMachine Workers of America, and its Local 925, CIO, for the pur-poses of collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.' Six other workers, who were also given notice to ietuin to work,did not waive theirseniority,but tendered their iesignations5Any participant in the election herein may, upon its prompt request to, and approvalthereof by,the Regional Director,have its name removedfromthe ballot